PER CURIAM.
This is a consolidated appeal from two non-final orders. We affirm the order which denied the appellant/husband’s motion to quash service of process and to dismiss for lack of jurisdiction. We reverse the order which granted appellee temporary relief by increasing the alimony being paid to her prior to final hearing on her post-judgment petition for modification filed pursuant to section 61.14, Florida Statutes *559(1979). We find no authority for such award of temporary relief prior to final hearing in this post-judgment proceeding. The trial court reasoned in making the award that appellant would receive credit for the temporary increase in the event the appellee wife did not ultimately prevail in her petition. The basic flaw in such conclusion is that the husband became immediately subject to contempt for nonpayment of the temporary increase, which could have harmful, irremediable effects pendente lite should the husband ultimately prevail at final hearing. The law can provide proper relief to a party seeking post-judgment modification, without the foregoing possibility for harm, by determining the relief at final hearing and making it effective as of the date of filing the petition upon proof of entitlement thereto. Buckley v. Buckley, 343 So.2d 890 (Fla. 4th DCA 1977), app. dismissed, 362 So.2d 1050 (Fla.1978).
LETTS, C.J., and GLICKSTEIN and WALDEN, JJ., concur.